EXHIBIT MIDAMERICAN ENERGY HOLDINGS COMPANY EXECUTIVE VOLUNTARY DEFERRED COMPENSATION PLAN (Restated effective as of January 1, 2007) MIDAMERICAN ENERGY HOLDINGS COMPANY EXECUTIVE VOLUNTARY DEFERRED COMPENSATION PLAN MidAmerican Energy Holdings Company hereby amends and restates the MidAmerican Energy Holdings Company Executive Voluntary Deferred Compensation Plan (“Plan”) for the benefit of certain Employees. The primary purpose of the Plan is to allow employees to defer compensation. The Employer will pay benefits under the Plan only in accordance with the terms and conditions set forth in the Plan. This Plan is a restated plan effective as of January 1, 2007 (See Section 7.02(A) for good faith compliance as to 409A Amounts during 2005, 2006, 2007 and 2008).The Plan was originally established effective July 1, PREAMBLE Plan Type. The Plan is an unfunded nonqualified deferred compensation plan maintained “primarily for the purpose of providing deferred compensation for a select group of management or highly compensated employees” (“top-hat plan”). Possible Nonuniformity. The Employer need not provide the same Plan benefits or apply the same Plan terms and conditions to all Participants, even as to Participants who are of similar pay, title and other status with the Employer. The Employer may create a separate exhibit for one or more Participants, specifying such terms and conditions as are applicable to a given Participant. The Employer, in a separate exhibit, may modify any Plan provision with respect to one or more Participants. I.
